DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 5/27/2022 is acknowledged.  Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Duty of Disclosure, Candor, and Good Faith
3.         MPEP 2001 Duty of Disclosure, Candor, and Good Faith
37 C.F.R. 1.56  Duty to disclose information material to patentability – sections a and c
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b) -(d)  and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. 

(c)  Individuals associated with the filing or prosecution of a patent application within the meaning of this section are:
(1) Each inventor named in the application;
(2) Each attorney or agent who prepares or prosecutes the application; and
(3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, the applicant, an assignee, or anyone to whom there is an obligation to assign the application.
(d) Individuals other than the attorney, agent or inventor may comply with this section by disclosing information to the attorney, agent, or inventor.
(e) In any continuation-in-part application, the duty under this section includes the duty to disclose to the Office all information known to the person to be material to patentability, as defined in paragraph (b) of this section, which became available between the filing date of the prior application and the national or PCT international filing date of the continuation-in-part application.
MPEP 2001.06(b)  Information Relating to or From Copending United States Patent Applications 
The individuals covered by 37 CFR 1.56  have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. This may include providing the identification of pending or abandoned applications filed by at least one of the inventors or assigned to the same assignee as the current application that disclose similar subject matter that are not otherwise identified in the current application. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56  cannot assume that the examiner of a particular application is necessarily aware of other applications which are "material to patentability" of the application in question, but must instead bring such other applications to the attention of the examiner. See Regeneron Pharm., Inc. v. Merus B.V., 144 F. Supp. 3d 530, 560 (S.D.N.Y. 2015), and Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003). For example, if a particular inventor has different applications pending which disclose similar subject matter but claim patentably indistinct inventions, the existence of other applications must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are "material to patentability" of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.

4.         The following co-pending application which included an identical claim set at the time of filing the application, and similar subject matter currently  claimed (the claims have been amended), but not disclosed by Applicant, is cited:  16/764,201 (=US 2020/0365867).  The copending application of 16/764,201 and the instant application share the same Assignee (LiBEST), all common inventors, and the same  legal counsel—all parties associated with the filing and prosecution of a patent application and having a duty of candor and good faith in dealing with the Office and disclosing the existence of other copending applications material to patentability.

5.	See also application no. 16/573,207, now U.S. Patent 11,335,980 (=US 2020/0014016), also sharing one assignee, some common inventors, and the same legal counsel, having drawings which full anticipate the drawings of the instant application (Figs. 1 & 2 of U.S. Patent 11,335,980 reproduced below):

    PNG
    media_image1.png
    314
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    422
    media_image2.png
    Greyscale

See also co-pending applications numbers sharing at least an assignee and/or common inventors:
17/082,625 (=US 2021/0043883) (Figs. 6-7 identical to Figs. 1-2 of instant application);
17/043,324 (=US 2021/0020894) (Figs. 1-3 identical to Figs. 1-3 of instant application);
16/765,989 (=US 2020/0358043) (identical figures)
16/765,994 (=US 2020/0280045) (identical figures & claims)
16/878,941 (=US 2020/0280042) (similar figures & claims)
16/694,179 (=US 2020/0235436) (similar figures)

Drawings
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  separate reinforcing tab 50 (P52 of the PGPUB- all references made to the PGPUB hereinafter).

7.	The drawings are objected to under 37 CFR 1.83(a) because they fail to include the following reference sign(s) in the places detailed below which are necessary for a proper understanding of the figures, wherein any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
Fig. 1 should make clear that all the tabs extending on the right of the figure are the label shown (e.g., reference numeral 22 should point to all the three tab, and reference numeral 12 should point to all three tabs)

Fig. 2 should add the reference numerals (12, 22) on the right of the figure where appropriate (see examiner annotated figure below in rejection under 35 U.S.C. 112(a)/first paragraph)

Fig. 3 should add the reference numerals 12, 22, 20, 14 throughout the figure where appropriate (e.g. reference numeral 12 should be added to each anode on the right side where the parallel connection tab is shown; reference numeral 22 should be added to each cathode on the right side where the parallel connection tab is shown; the bottommost unit cell should have 24 added to the cathode on the left side where the electrode lead connection tab is and 14 added to the anode on the left side where the electrode lead connection tab is).


8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“electrode tab protruded from each electrode, wherein the electrode tab includes an electrode parallel connection tab and an electrode lead connection tab” (claim 1 – note the feature is rejected under 35 U.S.C. 112(a)/written description requirement);

 “a reinforcing tab welded and fixed on any one electrode lead connection tab among electrode tabs included in the electrode assembly” (claim 5);

“wherein an electrode lead joined on any one electrode lead connection tab among electrode tabs included in the electrode assembly further includes a bending structure” (claim 6);

“wherein a tab-lead joint portion having a structure in which the electrode lead connection tab and an electrode lead are overlapped using the reinforcing tab is inserted and aligned in the separator” (claim 7); and

“wherein a tab-lead joint portion where the electrode lead connection tab and the electrode lead having the bending structure are joined to each other is inserted and aligned in the separator”  (claim 8).

  No new matter should be entered.

9.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
10.	Claim 1, line 4 is missing an indefinite article prior to “electrode tab” and is thus grammatically incorrect and objected to for this reason.
Claims 2-8 are objected to because of the following informalities:  “claim” is not a proper noun and should not be capitalized within each of the preambles of claims 2-8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claim 1, and thus dependent claims 2-8, are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claim 1 recites in part:
“one or more unit cells each including a pair of electrodes having a first electrode and a second electrode with a separator interposed therebetween; 
[an?] electrode tab protruded from each electrode, wherein the electrode tab includes an electrode parallel connection tab and an electrode lead connection tab…”  

The disclosure does not provide adequate support of such a construct, nor would such a construct create a viable, operational battery as current would not flow properly to a circuit connected thereto.  Each of Figs. 1-4 illustrate an electrode assembly 10 with a plurality of unit cells A.  Utilizing Fig. 2 for explanation purposes, the only electrodes including an electrode tab including an electrode parallel connection tab and an electrode lead connection tab are those located at the bottom of the stacked assembly.  The other electrodes present only include parallel connection tabs, wherein if they also included respective electrode lead connection tabs, the current would not flow properly.  For ease of understanding, the Examiner has annotated Fig. 2 below, adding additional reference numbers of the parallel connection tabs shown (12, 22), and annotating the parallel electrical connections occurring within the stack with dashed lines):

    PNG
    media_image3.png
    593
    641
    media_image3.png
    Greyscale

These same features are shown in Fig. 1, 3, and 4.  This construct is also described in the title (e.g., “electrode assembly having improved safety of use by means of outermost electrode structure…”), P13, P19 of the PGPUB, and claim 4.  Appropriate correction is required.
Specification & Abstract
13.	Each of the abstract and specification are objected to as failing to properly describe and provide antecedent basis for the electrode assembly shown within the figures (see 35 U.S.C. 112(a)/first paragraph rejection above).  For example, at least the abstract, P14, and P45 of the PGPUB describe the electrode tab entities (electrode parallel connection tab and electrode lead connection tab) with respect to “each electrode”; however, such a construct is not viable or shown in the figures, nor does it match the title, the description at P13 and 19, or claim 4 as filed.  See MPEP § 608.01(b), 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
	It is noted that information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06).   It is also noted that the claims must have antecedent basis to the terminology utilized in the written description (MPEP 608.01(o)).  Any amendments made to the claims that are not found in the written description with sole support in the drawings must include an appropriate amendment to the specification, added reference numerals to the drawings and specification as needed, and an appropriate explanation by Applicant as to how the feature is originally supported by the drawings.

Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claim 1, and thus dependent claims 2-8, claim 2, and thus dependent claim 3, claim 3, claim 4, claim 7, and claim 8,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 1 recites in part that the electrode assembly includes one or more unit cells with the features as claimed.  The Examiner is unclear as to when an electrode assembly with a singular unit cell (included in “one or more”) would require electrode parallel connection tabs as there would be no other unit cell to connect with said parallel connection tabs.  For clarity of the claim, it is recommended that the claim is amended to “a plurality of unit cells…”
B)  	Claim 1 recites in part, “electrode tab protruded from each electrode, wherein the electrode tab includes an electrode parallel connection tab and an electrode lead connection tab…”  The language is indefinite as it appears the claim requires a singular construct of an electrode tab having two portions:  an electrode parallel connection tab and an electrode lead connection tab.”  The electrode parallel connection tab and an electrode lead connection tab are distinctive entities with separate, opposite locations across the electrode assembly and should be claimed appropriately such that the structure is clear from the claim.
C)	Claim 1 recites is highly indefinite in terms of antecedent basis issues.  As emphasized below, lines 2-3 recite that “one or more unit cells each include a pair of electrodes having a first electrode and a second electrode.”  Line 4 recites that, “electrode tab protruded from each electrode…”  It is not clear if this is from each [first] electrode, each [second electrode], or each [first] electrode [and each second electrode].  The issue then compounds in the final line of the claim which requires that “any one or more of the electrode parallel connection tab and the electrode lead connection tab are formed on the electrode (singular).”  “The electrode” in the final line of the claim fails to invoke proper antecedent basis to any of the proceeding entities claimed, or to make clear which of the plurality of electrodes defined is considered the electrode: 

    PNG
    media_image4.png
    295
    618
    media_image4.png
    Greyscale

The meets and bounds of the claim are entirely unclear rendering the claim indefinite.

D) 	Claim 1 recites in part, 
“one or more unit cells each including a pair of electrodes having a first electrode and a second electrode with a separator interposed therebetween; 
electrode tab protruded from each electrode,…”
The claim, on its face, appears to require a (singular) electrode tab protruded from each electrode and fails to make clear that there are what would be respective electrode tabs.
E)	Claim 1 recites in part, “one or more unit cells each including a pair of electrodes having a first electrode and a second electrode with a separator interposed therebetween…”  Claims 2-4 and 7-8 then refer back to the entities of the one or more unit cells (i.e., the second electrode, the first electrode, the electrode parallel connection tab, the electrode lead connection tab, the separator, etc.) in the singular which is a failure to invoke proper antecedent basis given the construct presented includes one or more unit cells and thus make reference to the option in which there are a plurality of unit cells.  
For example, assuming there are two unit cells present, each having a pair of electrodes having a first electrode and a second electrode with a separator interposed therebetween, there are then two first electrodes, two second electrodes and two separators (a construct presented in “one or more unit cells”).  Claim 1 recites,  “wherein a current collector of the second electrode has a lower Young’s modulus than a current collector of the first electrode.”  It is not clear which of the two second electrodes is considered the second electrode, or which of the two first electrodes is considered the first electrode.  It is further not clear if the limitation is meant to be applicable to only one of the second electrodes present, or if the feature is meant to be applicable to each second electrode present.  Appropriate correction of claims 2-4, 7, and 8 in terms of proper antecedent basis is required.
F)	Claim 1 first recites:
“one or more unit cells each including a pair of electrodes having a first electrode and a second electrode with a separator interposed therebetween; 
electrode tab protruded from each electrode,
wherein the electrode tab includes an electrode parallel connection tab and an electrode lead connection tab”

Claim 4 then requires a feature that contradicts the emphasized feature above in that it requires the first electrode and the second electrode each including both the electrode parallel connection tab and the electrode lead connection tab are singular in number in the electrode assembly.”  Thus claim 1 requires each electrode to have the claimed electrode tab [defined as including an electrode parallel connection and an electrode lead connection tab], and then subsequently requires the above emphasized feature which contradicts the requirement of claim 1 rendering claim 4 indefinite as it is not clear how both features can simultaneously be met.
G)	Claim 4 is indefinite in terms of “among electrodes included in the electrode assembly…” as a failure to utilize proper antecedent basis.
	Claim 4 is indefinite in terms of a failure to clearly define that the electrode parallel connection tab and the electrode lead connection tab that are both included as part of the first electrode and the second electrode are respective electrode parallel connection tabs and respective electrode lead connection tab (i.e., the first electrode and the second electrode do NOT each include the same electrode parallel connection tab and the same electrode connection tab).
	Claim 4 is indefinite in terms of reciting “on the inside of the first electrode” (Final line).  It is not clear if this is correct or is meant to be the single first electrode identified in the proceeding line.
H)  	Claims 7 and 8 are reproduced below:
“wherein a tab-lead joint portion having a structure in which the electrode lead connection tab and an electrode lead are overlapped using the reinforcing tab is inserted and aligned in the separator” (claim 7); and

“wherein a tab-lead joint portion where the electrode lead connection tab and the electrode lead having the bending structure are joined to each other is inserted and aligned in the separator”  (claim 8).

It is not clear how the above entities are inserted and aligned in the separator as claimed.  Assuming the simplest construct of one unit cell for the sake of the use of the separator (singular) as improperly claimed (see section E above), it is entirely unclear how the above joint portions as claimed would be inserted in the separator.  
	Appropriate correction is required.   

Prior Art Evaluation
16.	Per MPEP § 2143.03:
"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)

When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims; however, in this unique scenario, there is a family of references having an identical drawing (compare instant application Fig. 1 & Fig. 1 of Kim et al. (KR 101783703; WO 2018/169157; US 2020/0014016) (using US 2020/0014016 as an English language translation of the KR and WO family members with citation thereto), as well as a similar drawings (compare instant application Figs. 2-3 to Fig. 2 of Kim et al.].  Accordingly, in the interest of compact prosecution purposes, the Kim references are applied on this basis (the drawings) as claim 1 is indefinite to the point of precluding normal prior art examination given the 35 U.S.C. 112(b)/second paragraph rejections above.
It is noted that the meaning of claims 7 and 8 is indefinite to the point of precluding prior art examination even with respect to Kim (see 35 U.S.C. 112(a)/first paragraph and 35 U.S.C. 112(b)/second paragraph rejections above); however, it is noted that Kim teaches the construct shown at Figs. 14-15 and described at P69-70 which appears at least pertinent to claims 7 and 8.  

Claim Rejections - 35 USC § 102
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


18.	Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Kim et al. (each reference individually, all of which are part of the same patent family):
KR 101783703
WO 2018/169157 
US 2020/0014016
 (using US 2020/0014016 as an English language translation of the KR and WO family members with citation thereto).  

    PNG
    media_image5.png
    229
    579
    media_image5.png
    Greyscale

Regarding the rejection under 35 U.S.C. 102(a)(1), Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Regarding the rejections under 35 U.S.C. 102(a)(2), the applied references have a common assignee (LiBEST Inc.), less all- Khavatec Co., and common inventors with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to either exception, Applicant would have to perfect their foreign priority claim to KR-10-2017-0158097 by filing a certified English-language translation of the document (MPEP § 215).

            Regarding claim 1, Kim teaches an electrode assembly included in a flexible secondary battery (title, abstract), comprising: 
one or more unit cells A each including a pair of electrodes (10, 20) having a first electrode 10 and a second electrode 20 with a separator 30 interposed therebetween (Figs. 1-2; P37); 
[an?] electrode tab protruded from each electrode, wherein the electrode tab includes an electrode parallel connection tab (12, 22) and an electrode lead connection tab (24, 14) (P37-42), and 
any one or more of the electrode parallel connection tab (12, 22) and the electrode lead connection tab (24, 13) are formed on the electrode (Figs. 1-2, P25-81; entire disclosure relied upon).
It is noted that the italicized language transforms the claim to a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product aside from any one or more of the electrode parallel connection tab (12, 22) and the electrode lead connection tab (24, 13) being on (indirectly or directly) the electrode.  As such, Kim’s construct anticipates the structure set forth (Figs. 1-2; P37-38).
Figures 1 & 2 of Kim are reproduced below which have the same structure as that shown in the instant application’s drawings:

    PNG
    media_image1.png
    314
    494
    media_image1.png
    Greyscale

    PNG
    media_image6.png
    541
    464
    media_image6.png
    Greyscale


Regarding claim 4, Kim teaches wherein among electrodes included in the electrode assembly, the first electrode and the second electrode each including both the electrode parallel connection tab and the electrode lead connection tab are singular in number in the electrode assembly (Fig. 2), and the single first electrode 10 (bottom-most one in Fig. 2) is placed on the outermost region of the electrode assembly and the single second electrode 20 (bottom-most one in Fig. 2) is placed on the inside of the [single?] first electrode.  
Regarding claim 5, Kim teaches the electrode assembly of claim 1 further comprising: 
a strengthening tab 50 (“reinforcing tab”) welded and fixed on any one electrode lead connection tab among electrode tabs included in the electrode assembly (Figs. 3A-6; P43-52).  
Regarding claim 6, Kim teaches wherein an electrode lead 60 joined on any one electrode lead connection tab among electrode tabs included in the electrode assembly further includes a bending structure (Figs. 7A-9; P53-56).


Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.:
KR 101783703
WO 2018/169157 
US 2020/0014016
as applied to at least claim 1 above, and further in view of Nishimura et al. (US 2015/0017549).

Regarding claim 2, Kim teaches a current collector of the second (positive) electrode 20 and a current collector of the first (negative) electrode 10 (P38-40), and that the electrode plates may be any one of a group consisting of aluminum, stainless steel and copper (P57).  Kim fails to explicitly disclose that the current collector of the of the second (positive) electrode 20 has a lower Young's modulus than the current collector of the first  (negative) electrode 10 electrode.  Here it is noted that the first electrode and the second electrode can be arbitrarily designated as the negative electrode plate 10 and the positive electrode plate 20, or vise-versa; although the above identification of first electrode = negative electrode and second electrode = positive electrode 20 is utilized in the instant rejection.  
In the same field of endeavor, Nishimura teaches analogous art of a secondary battery in which the positive electrode current collector (second electrode 20 current collector of Kim) utilizes an aluminum alloy with a Young’s modulus of 70 GPa or higher, and the negative current collector (first electrode 10 current collector of Kim) utilizes a copper alloy with a Young’s modulus of 120 GPa or higher as this provides a lithium secondary battery that hardly gives rise to internal resistance even if charging and discharging are repeated (abstract; P27, 42-49), with specific examples including Example 1 having a positive/second electrode aluminum alloy current collector with a young’s modulus of 81 GPa, and a negative/first electrode copper alloy current collector with a young’s modulus of 160 GPa (Table 2; entire disclosure relied upon).
Therefore, it would have been obvious to one having ordinary skill in the art to apply the known technique as taught by Nishimura of utilizing a copper alloy positive electrode current collector having a lower Young’s modulus than an aluminum alloy negative current collector to the construct of Kim such that the the second (positive) electrode 20 current collector has a lower Young’s modulus than the first (negative) electrode 10 current collector in order to provide the predictable results of providing a a lithium secondary battery that hardly gives rise to internal resistance even if charging and discharging are repeated (abstract; P27, 42-49).  
Regarding claim 3, Kim teaches that the electrode plates may be any one of a group consisting of aluminum, stainless steel and copper (P57), and Kim as modified by Nishimura explicitly teaches the use of an aluminum alloy negative current collector and a copper alloy positive current collector (entire disclosure; abstract; Table 2).

Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

22.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of copending Application No. 16/764,201 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features presented within the instant claim set are found in the 16/764,201 claim set (see claims 1, 2, and 4) of the instant application as compared to claim 1 of the '201 application) with the exception of “any one or more of the electrode parallel connection tab and the electrode lead tab are formed on the electrode” (claim 1 of the instant application).
The feature is a product-by-process feature that does not impart any further implicit structural limtiations not already provided by requiring that the electrode tab (that includes the electrode parallel connection tab and the electrode lead connection tab) protrude from each electrode.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

23.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/765,994.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features presented within the instant claim set are found in the 16/766,994 claim set.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

24.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/878,941 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features presented within the instant claim set are found in the 16/766,994 claim set.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Park et al. (US 2013/0196194);
Komori (US 2017/0309968): 

    PNG
    media_image7.png
    416
    469
    media_image7.png
    Greyscale

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729